DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1-4, 9-13, 18-22, 27-31, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by APPLE INC: "Discussion on NR mobility enhancements", 3GPP DRAFT; R1-1910976 DISCUSSION ON NR MOBILITY ENHANCEMENTS, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE, vol. RAN WG1, no. Chongqing, China; 20191014 - 20191020 5 October 2019 (2019-10-05), XP051808770.
Regarding claims 1, 10, 19, and 28, Apple teaches that a method of wireless communication performed by a user equipment (UE) (see Introduction). Apple teaches 
Regarding claims 2, 11, 20, and 29, Apple teaches that a sum of the first transmit power and the second transmit power does not exceed a threshold transmit power (see sections 2.2-2.3 teaches to support the DAPS, if the total transmission power is smaller or equal to Pcmax, the transmission power can be shared between source and target cell dynamically). 
claims 3, 12, 21, and 30, Apple teaches that the first transmission and the second transmission are spatially multiplexed (see sections 2.1 – 2.3). 
Regarding claims 4, 13, 22, and 31, Apple teaches that the first transmission is transmitted to the source cell using a first beam and the second transmission is transmitted to the target cell using a second beam (see sections 2.1 – 2.3 teaches target cell for PDSCH and source cell for PDCCH). 
Regarding claims 9, 18, 27, and 36, Apple teaches that the first transmit power and the second transmit power are determined based at least in part on at least one of: whether the source cell or the target cell is to be dropped as part of the DAPS handover procedure; a quality of service for the first transmission or the second transmission; or a type of channel associated with the first transmission or the second transmission (see sections 2.1 – 2.3 teaches PDSCH or PDCCH for first or second transmission). 

Allowable Subject Matter
3.		Claims 5-8, 14-17, 23-26, and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the first transmit power is based at least in part on a first proportion of a first initial transmit power determined for transmissions to the source cell, and the second transmit power is based at least in part on a second proportion of a second initial transmit power determined for transmissions to the target cell” as specified the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HSIEH et al. (US 2020/0314773) discloses Design of UE Power Control and TDM Patterns for DAPS-Based Handover.
Belghoul et al. (US 2020/0008007) discloses Device Support for Scalable Neutral Host and Private LTE/5G Network Discovery and Device Mobility.
Kadiri et al. (US 2021/0092654) discloses Enhanced User Equipment Capability Exchange During Handover.
 
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
August 13, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649